      Case 1:20-cv-02468-PGG-SLC Document 18 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RACHEL BELL,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 20 Civ. 2468 (PGG) (SLC)

                                                               ORDER TO INITIATE DEFAULT
JPMORGAN CHASE BANK, N.A., and JONES LANG
                                                                     PROCEEDINGS
LASALLE AMERICAS, INC.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The Amended Complaint in this matter was filed on May 20, 2020 (ECF No. 13) and was

served on Defendant Jones Lang Lasalle Americas, Inc. on May 29, 2020. (ECF No. 16). The

Answer was due on June 19, 2020 and to date has not been submitted to the Court.

         Plaintiff is now ORDERED to request a Certificate of Default from the Clerk of Court and

to file a Motion for Default Judgment against Defendant Jones Lang Lasalle Americas, Inc. in

accordance with Rule 55 of the Federal Rules of Civil Procedure and S.D.N.Y. Local Rule 55, by no

later than July 7, 2020.



Dated:             New York, New York
                   June 23, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
